Title: To Thomas Jefferson from John Paul Jones, 4 July 1786
From: Jones, John Paul
To: Jefferson, Thomas



Sir
Paris, July 4th, 1786.

I have the honor to enclose for your examination the documents of my proceedings with those of this government, in the settlement I have obtained of the prize-money belonging to the officers and crews of the squadron I commanded in the late war in Europe, at the expense of His Most Christian Majesty, but under the flag of the United States. By these documents I presume you will be convinced that, from a want of sufficient knowledge of circumstances, it would have been very difficult, if not impossible, for any other man, (except Dr. Franklin, who never would act in it,) to have gone through this business. Mr. Barclay made no progress in it, though he was charged with it by Congress two years and a half before I undertook it. I could not obtain an allowance in favor of the captors for the service of their prizes as prison-ships in the Texel, nor for the damage done to the Serapis at L’Orient, previous to her sale; but I have taken care of the honor of the American flag. The American captors pay nothing towards the support of the Royal Hospital of Invalids; and His Majesty has  generously renounced, in favor of the captors, the proportion of the sale of the merchant prizes, which, by the laws of the flag of America, he might have retained. I ask the favor of you to return me those papers, with your observations.
I enclose, also, a note of my expenses since I arrived in Europe on this business. When I am honored with your sentiments on this subject, I will prepare copies of the within papers, and, I flatter myself, comply to your satisfaction with the order you have received from the Board of Treasury. I have the honor, &c.
